department of the treasury internal_revenue_service attn mandatory review mc dal commerce street dallas tx release number release date legend org name of organization address address of organization year xx uil date date ein person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated august you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on august 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are therefore required to file form_1120 u s_corporation income_tax return for the years ended december 20xx and 20xx with the ogden service_center for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely renee b wells acting director eo examinations form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 legend org name of org state name of state partner name of for-profit partner year xxx issue whether the tax exempt status of an organization that operates a golf course and engages in activities with the general_public should be revoked brief explanation of facts the organization is recognized as a sec_501 tax exempt_organization according to its statement of exempt_purpose the organization is to maintain grounds suitable for the playing of golf and to promote social relations between its members there are several classes of membership these include full full family senior monday - friday junior dependants and social the club is located in state and contains a club house snack bar banquet hall the club entered into an agreement with partner _ whereas partner is to operate the bar and banquet facilities of the club the club would still pay utilities etc partner paid the club dollar_figure _ for this use in 20xx all alcohol food hired help etc was provided by partner the majority of the organizations income is generated through green fees membership dues cart rentals and rental of the banquet hall snack bar the club advertises that golfing is open to the public no records are kept showing member or non member participation a non member use test was performed based on records provided by the club this test resulted in non member use of limited to in 20xx in 20xx and in 20xx a non member income test was also performed this test resulted in nonmember income of limited to non member income as member green fees are included in the member dues cart use is paid for by all member or non member no records are kept of this separation so all cart rental income is determined to be non member likewise as records per revproc_71_17 are not kept income from the rental to partner is also non member income in 20xx in 20xx and in 20xx green fees were determined to be all sec_1 c b department of the treasury - internal_revenue_service form 886-a ev law ae page -1- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non profitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption p l social clubs are permitted to receive a certain amount of income from the general_public and investments substantially_all was substituted for exclusively in sec_501 the following table explains the consequences of receiving income from outside of the club membership if the organization then receive sec_35 of its receipts from investments the organization may maintain its exemption under sec_501 the organization may maintain its exemption under sec_501 receives of its gross_receipts from outside its membership and no under sec_501 more than of its gross_receipts are derived from nonmember use of club facilities the organization may maintain its exemption the organization may maintain its exempt status if it can show through facts and circumstances that substantially_all of its activities are for pleasure recreation and other nonprofitable purposes revrul_60_324 1960_2_cb_173 use by outside organizations-a social_club exempt from federal_income_tax under sec_501 may lose its exemption if it makes its club facilities available to the general_public on a regular recurring basis since it may then no longer be considered to be organized and operated exclusively for its exempt department of the treasury - internal_revenue_service page -2- exceeds the and or limitations receives no more than of its gross_receipts from nonmember use of club facilities and or services form 886-a crev form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 purpose revrul_66_149 1966_1_cb_146 holds a social_club not exempt as an organization described in sec_501 where it regularly derives a substantial part of its income from nonmember sources such as for example dividends and interest on investments it owns revproc_71_17 c b nonmember use of facilities guidelines and recordkeeping requirements-revenue procedure describes the record-keeping requirements for social clubs exempt under sec_501 with respect to nonmember use of their facilities it sets forth guidelines for determining the effect of gross_receipts derived from public use of the club’s facilities on exemption and liability for unrelated_business_income_tax solicitation of the general_public to utilize club facilities will disqualify the social_club for tax exemption keystone automobile club v commissioner 345_f2d_52 polish american club inc vy commissioner 33_tcm_925 revenue derived from non members is used to benefit members since the outside revenue permits ihe club to assess lower dues than would otherwise be required to support the clubs facilities and operations pittsburgh press club v united_states f 2d pincite taxpayer’s position the treasurer of the organization agrees that there is a substantial amount of non member income received by the country club she has also stated that this income is needed to keep the club operating at a successful level the treasurer stated that with the boards approval she would agree to a revocation of exempt status and have a cpa firm prepare form 1120’s for tax years 20xx and 20xx government ’s position based on the facts of the examination the organization does not qualify for exemption because it engages in a business which makes its social and recreational facilities available to the general_public the organizations solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes if the club exceeds the test it form 886-a ev department of the treasury - internal_revenue_service page -3- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 will maintain its exempt status only if it can show through facts and circumstances that substantially_all of its activities are for pleasure recreation and other non profitable purposes facts and circumstances show that for the years of 20xx through 20xx the club has derived to of its income from non member sources conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked a conference with irs management was offered but declined alternative issue in the alternative if the organization qualifies for exemption under sec_501 should they be subject_to the unrelated_business_income_tax under sec_512 brief explanation of facts the country club earns non member income through the selling of green fees renting of golf carts and the renting of its banquet hall and snack bar records are not kept per revproc_71_17 concerning member and non member income all of the expenses are related to either the golfing or rental income law sec_511 of the code provides for the taxation of unrelated_business_taxable_income or organizations described in sec_501 sec_512 provides for the taxation of all income other than exempt_function_income exempt_function_income is defined in sec_512 as gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid non-exempt function income is all income that is not exempt_function_income non-exempt function income includes traditional income such as income from investments and food and beverage sales to non members as well as income from non-traditional activities such as the sale of liquor to members for off premises consumption form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 taxpayer’s position the organization agrees to a revocation of exempt status however they also agree that if revocation is not upheld form 990-t’s should be prepared to disclose non member income and expenses government ’s position the country club earns non member income through the selling of green fees renting of golf carts and the renting of its banquet hall and snack bar records are not kept per revproc_71_17 concerning member and non member income as such the organization is subject_to unrelated_business_income_tax as described in sec_512 of the internal_revenue_code conclusion as an alternative position the income classified as non exempt_function_income should be unrelated_business_taxable_income reported on form 990-t department of the treasury - internal_revenue_service form 886-a crev page -5-
